Case 0:19-cv-61943-WPD Document 1 Entered on FLSD Docket 08/02/2019 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

  PATRICIA KENNEDY, Individually,          :
                                           :
              Plaintiff,                   :
                                           :
  v.                                       :            Case No.
                                           :
  PRAMUKH JIVAN INC d/b/a RODEWAY INN :
  CALHOUN SOUTH, a Foreign Corporation,    :
                                           :
              Defendant.                   :
  _______________________________________/ :
                                           :
                                           :

                                          COMPLAINT
                                   (Injunctive Relief Demanded)

         Plaintiff, PATRICIA KENNEDY, Individually, on her behalf and on behalf of all other

  individuals similarly situated, (sometimes referred to as “Plaintiff”), hereby sues Defendant,

  PRAMUKH JIVAN INC d/b/a RODEWAY INN CALHOUN SOUTH, a Foreign Corporation,

  (sometimes referred to as “Defendant”), for Injunctive Relief, and attorney’s fees, litigation

  expenses, and costs pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

  (“ADA”).

  1.                   Plaintiff is a resident of Broward County, Florida, is sui juris, and qualifies

                as an individual with disabilities as defined by the ADA. Plaintiff is unable to

                engage in the major life activity of walking more than a few steps without assistive

                devices. Instead, Plaintiff is bound to ambulate in a wheelchair or with a cane or

                other support and has limited use of her hands. She is unable to tightly grasp, pinch

                and twist of the wrist to operate. When ambulating beyond the comfort of her own

                home, Plaintiff must primarily rely on a wheelchair. Plaintiff requires accessible
Case 0:19-cv-61943-WPD Document 1 Entered on FLSD Docket 08/02/2019 Page 2 of 10



              handicap parking spaces located closet to the entrances of a facility. The handicap

              and access aisles must be of sufficient width so that she can embark and disembark

              from a ramp into her vehicle. Routes connecting the handicap spaces and all features,

              goods and services of a facility must be level, properly sloped, sufficiently wide and

              without cracks, holes or other hazards that can pose a danger of tipping, catching

              wheels or falling. These areas must be free of obstructions or unsecured carpeting

              that make passage either more difficult or impossible. Amenities must be sufficiently

              lowered so that Plaintiff can reach them. She has difficulty operating door knobs,

              sink faucets, or other operating mechanisms that tight grasping, twisting of the wrist

              or pinching. She is hesitant to use sinks that have unwrapped pipes, as such pose a

              danger of scraping or burning her legs. Sinks must be at the proper height so that she

              can put her legs underneath to wash her hands. She requires grab bars both behind

              and beside a commode so that she can safely transfer and she has difficulty reaching

              the flush control if it is on the wrong side. She has difficulty getting through

              doorways if they lack the proper clearance.

  2.                  Plaintiff is an advocate of the rights of similarly situated disabled persons and

              is a "tester" for the purpose of asserting her civil rights and monitoring, ensuring, and

              determining whether places of public accommodation and their websites are in

              compliance with the ADA.

  3.                  According to the county property records, Defendant owns a place of public

              accommodation as defined by the ADA and the regulations implementing the ADA,

              28 CFR 36.201(a) and 36.104. The place of public accommodation that Defendant


                                                 2
Case 0:19-cv-61943-WPD Document 1 Entered on FLSD Docket 08/02/2019 Page 3 of 10



              owns is a place of lodging known as RODEWAY INN CALHOUN SOUTH, 1007

              East SE, GA-53, Calhoun, GA 30701, and is located in the County of GORDON

              COUNTY, GEORGIA, (hereinafter "Property").

  4.                  Venue is properly located in the SOUTHERN DISTRICT OF FLORIDA

              because the injury occurred in this district.

  5.                  Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given

              original jurisdiction over actions which arise from Defendant’s violations of Title III

              of the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. See also 28 U.S.C.

              § 2201 and § 2202.

  6.                  As the owner of the subject place of lodging, Defendant is required to comply

              with the ADA. As such, Defendant is required to ensure that it's place of lodging is

              in compliance with the standards applicable to places of public accommodation, as

              set forth in the regulations promulgated by the Department Of Justice. Said

              regulations are set forth in the Code Of Federal Regulations, the Americans With

              Disabilities Act Architectural Guidelines ("ADAAGs"), and the 2010 ADA

              Standards, incorporated by reference into the ADA. These regulations impose

              requirements pertaining to places of public accommodation, including places of

              lodging, to ensure that they are accessible to disabled individuals.

  7.                  More specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following

              requirement:

              Reservations made by places of lodging. A public accommodation that owns,
              leases (or leases to), or operates a place of lodging shall, with respect to reservations
              made by any means, including by telephone, in-person, or through a third party -


                                                 3
Case 0:19-cv-61943-WPD Document 1 Entered on FLSD Docket 08/02/2019 Page 4 of 10



                      (I) Modify its policies, practices, or procedures to ensure that individuals with
                      disabilities can make reservations for accessible guest rooms during the same
                      hours and in the same manner as individuals who do not need accessible
                      rooms;
                      (ii) Identify and describe accessible features in the hotels and guest rooms
                      offered through its reservations service in enough detail to reasonably permit
                      individuals with disabilities to assess independently whether a given hotel or
                      guest room meets his or her accessibility needs;
                      (iii) Ensure that accessible guest rooms are held for use by individuals with
                      disabilities until all other guest rooms of that type have been rented and the
                      accessible room requested is the only remaining room of that type;
                      (iv) Reserve, upon request, accessible guest rooms or specific types of guest
                      rooms and ensure that the guest rooms requested are blocked and removed
                      from all reservations systems; and
                      (v) Guarantee that the specific accessible guest room reserved through its
                      reservations service is held for the reserving customer, regardless of whether
                      a specific room is held in response to reservations made by others.

  8.                  These regulations became effective March 15, 2012.

  9.                  Defendant, either itself or by and through a third party, implemented,

              operates, controls and or maintains a website for the Property which contains an

              online     reservations        s ys t e m .   This    website      is    located      at

              https://www.choicehotels.com/georgia/calhoun/rodeway-inn-hotels/gaa60/rates?ra

              tePlanCode=LDHI. Defendant also utilizes third party online reservations systems,

              including booking.com, hotels.com and expedia.com.                 Defendant's online

              reservations system is hereinafter referred to as "website" or "websites". The purpose

              of this website is so that members of the public may reserve guest accommodations

              and review information pertaining to the goods, services, features, facilities, benefits,

              advantages, and accommodations of the Property. As such, this website is subject

              to the requirements of 28 C.F.R. Section 36.302(e).




                                                 4
Case 0:19-cv-61943-WPD Document 1 Entered on FLSD Docket 08/02/2019 Page 5 of 10



  10.                 Prior to the commencement of this lawsuit, Plaintiff visited the website on

              June 17, 2019, June 18, 2019, June 21, 2019, June 29, 2019, July 2, 2019, July 19,

              2019, July 23, 2019 and July 24, 2019 for the purpose of reviewing and assessing the

              accessible features at the Property and ascertain whether they meet the requirements

              of 28 C.F.R. Section 36.302(e) and her accessibility needs. However, Plaintiff was

              unable to do so because Defendant failed to comply with the requirements set forth

              in 28 C.F.R. Section 36.302(e). As a result, Plaintiff was deprived the same goods,

              services, features, facilities, benefits, advantages, and accommodations of the

              Property available to the general public. Specifically, the website indicates that the

              hotel offers various kinds of sleeping accommodations, but no information as to

              whether any of the rooms are accessible. No information was given as to whether or

              where the hotel offers compliant/accessible roll-in showers, tubs, built in seating,

              commodes, sinks, wrapped pipes, sink and door hardware, properly located

              amenities, sufficient maneuvering spaces, compliant doors, furniture, controls and

              operating mechanisms. The website does not contain any information as to whether

              all goods, facilities and services at the property are connected by a compliant

              accessible route, nor does the website contain any information as to the accessibility

              of routes connecting all the features of the hotel, the transaction counter, parking, and

              common area restrooms. The website does not give any information as to whether

              accessible rooms are on the ground floor or if an elevator is provided within an

              accessible route. Nor does the website give any information regarding the pool/pools

              having an accessible lift. Third party booking sites and found that the hotel claims to


                                                 5
Case 0:19-cv-61943-WPD Document 1 Entered on FLSD Docket 08/02/2019 Page 6 of 10



              have an outdoor swimming pool, business center, free self parking; however, there

              is no information as to whether any or all of these hotel features are accessible.

              Booking.com had no option to book an accessible room; hotel amenities, room types

              and amenities are all listed in detail; no information was given about accessibility in

              the hotel. Hotels.com had no option to book an accessible room; hotel amenities,

              room types and amenities are all listed in detail; no information was given about

              accessibility in the hotel. Expedia.com had no option to book an accessible room;

              hotel amenities, room types and amenities are all listed in detail; no information was

              given about accessibility in the hotel other than the statements "accessible bathroom",

              "roll-in shower" and in-room accessibility".

  11.                In the near future, Plaintiff intends to revisit Defendant's website and/or

              online reservations system in order to test it for compliance with 28 C.F.R. Section

              36.302(e) and/or to utilize the website to reserve a guest room and otherwise avail

              herself of the goods, services, features, facilities, benefits, advantages, and

              accommodations of the Property.

  12.                Plaintiff is continuously aware that the subject website remains non-

              compliant and that it would be a futile gesture to revisit the website as long as those

              violations exist unless she is willing to suffer additional discrimination.

  13.                The violations present at Defendant's website infringe Plaintiff's right to travel

              free of discrimination and deprive her of the information required to make

              meaningful choices for travel. Plaintiff has suffered, and continues to suffer,

              frustration and humiliation as the result of the discriminatory conditions present at


                                                6
Case 0:19-cv-61943-WPD Document 1 Entered on FLSD Docket 08/02/2019 Page 7 of 10



              Defendant's website. By continuing to operate a website with discriminatory

              conditions, Defendant contributes to Plaintiff's sense of isolation and segregation and

              deprives Plaintiff the full and equal enjoyment of the goods, services, facilities,

              privileges and/or accommodations available to the general public. By encountering

              the discriminatory conditions at Defendant's website, and knowing that it would be

              a futile gesture to return to the website unless she is willing to endure additional

              discrimination, Plaintiff is deprived of the same advantages, privileges, goods,

              services and benefits readily available to the general public. By maintaining a

              website with violations, Defendant deprives Plaintiff the equality of opportunity

              offered to the general public.

  14.                Plaintiff has suffered and will continue to suffer direct and indirect injury as

              a result of Defendant’s discrimination until Defendant is compelled to modify its

              website to comply with the requirements of the ADA and to continually monitor and

              ensure that the subject website remains in compliance.

  15.                Plaintiff has a realistic, credible, existing and continuing threat of

              discrimination from Defendant’s non-compliance with the ADA with respect to this

              website. Plaintiff has reasonable grounds to believe that she will continue to be

              subjected to discrimination in violation of the ADA by Defendant.

  16.                Defendant has discriminated against Plaintiff by denying her access to, and

              full and equal enjoyment of, the goods, services, facilities, privileges, advantages

              and/or accommodations of the subject website.




                                                7
Case 0:19-cv-61943-WPD Document 1 Entered on FLSD Docket 08/02/2019 Page 8 of 10



  17.                 Plaintiff and all others similarly situated will continue to suffer such

              discrimination, injury and damage without the immediate relief provided by the ADA

              as requested herein.

  18.                 Defendant has discriminated against Plaintiff by denying her access to full

              and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

              accommodations of its place of public accommodation or commercial facility in

              violation of 42 U.S.C. § 12181 et seq. and 28 CFR 36.302(e). Furthermore,

              Defendant continues to discriminate against Plaintiff, and all those similarly situated

              by failing to make reasonable modifications in policies, practices or procedures,

              when such modifications are necessary to afford all offered goods, services, facilities,

              privileges, advantages or accommodations to individuals with disabilities; and by

              failing to take such efforts that may be necessary to ensure that no individual with a

              disability is excluded, denied services, segregated or otherwise treated differently

              than other individuals because of the absence of auxiliary aids and services.

  19.                 Plaintiff is without adequate remedy at law and is suffering irreparable harm.

              Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s

              fees, costs and litigation expenses from Defendant pursuant to 42 U.S.C. § 12205 and

              28 CFR 36.505.

  20.                 Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

              Plaintiff Injunctive Relief, including an order to require Defendant to alter the subject

              website to make it readily accessible and useable to Plaintiff and all other persons




                                                 8
Case 0:19-cv-61943-WPD Document 1 Entered on FLSD Docket 08/02/2019 Page 9 of 10



               with disabilities as defined by the ADA and 28 C.F.R. Section 36.302(e); or by

               closing the website until such time as Defendant cures its violations of the ADA.

  WHEREFORE, Plaintiff respectfully requests:

        a.     The Court issue a Declaratory Judgment that determines that Defendant at the

               commencement of the subject lawsuit is in violation of Title III of the Americans

               with Disabilities Act, 42 U.S.C. § 12181 et seq. and 28 C.F.R. Section 36.302(e).

        b.     Injunctive relief against Defendant including an order to revise its website to comply

               with 28 C.F.R. Section 36.302(e) and to implement a policy to monitor and maintain

               the website to ensure that it remains in compliance with said requirement.

        c.     An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

               § 12205.

        d.     Such other relief as the Court deems just and proper, and/or is allowable under

               Title III of the Americans with Disabilities Act.

               Respectfully Submitted,

                                              By: /s/ Kimberly A. Corkill, Esq.

                                              Kimberly A. Corkill, Of Counsel
                                              Thomas B. Bacon, P.A.
                                              7 N. Coyle Street
                                              Pensacola, FL 32502
                                              ph. 850-375-3475
                                              fx 877-828-4446
                                              kimberlyatlaw@gmail.com
                                              Florida Bar Id. No. 84942

                                              Thomas B. Bacon, Esq.
                                              Thomas B. Bacon, P.A.
                                              644 North Mc Donald St.
                                              Mt. Dora, FL 32757


                                                 9
Case 0:19-cv-61943-WPD Document 1 Entered on FLSD Docket 08/02/2019 Page 10 of 10



                                     ph. (850)375-3475
                                     kimberlyatlaw@gmail.com
                                     Florida Bar. Id. No. 84942
